Little, J.
There being testimony warranting a finding that the municipal authorities had negligently left in one of the principal streets of the city a dangerous hole, and it being, under the evidence introduced by the plaintiff, who fell therein and was injured, a question of fact whether, *835under all of the existing circumstances, he exercised due diligence in endeavoring to avoid the fall, the case should have been submitted to a jury and not disposed of by the grant of a nonsuit.
Argued April 27,
—Decided May 12, 1900.
Action for damages. Before Judge Janes. Polk superior court. August term, 1899.
Fielder & Mundy, for plaintiff.
Sanders & Davis, for defendant.

Judgment reversed.


All the Justices concurring, except Fish, J., absent.